
	
		II
		110th CONGRESS
		2d Session
		S. 2770
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mrs. Feinstein (for
			 herself, Mr. Stevens,
			 Mr. Akaka, and Mrs. Boxer) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Federal Meat Inspection Act to strengthen
		  the food safety inspection system by imposing stricter penalties for the
		  slaughter of nonambulatory livestock.
	
	
		1.Short titleThis Act may be cited as the
			 Downed Animal Enforcement Act of
			 2008.
		2.Suspension of inspection services
			 relating to slaughter of nonambulatory livestockSection 401 of the Federal Meat Inspection
			 Act (21 U.S.C. 671) is amended—
			(a)by striking The Secretary
			 may and inserting the following:
				
					(a)In
				generalThe Secretary may
					;
				and
			(b)by adding at the end the following:
				
					(b)Suspension of
				inspection services relating to slaughter of nonambulatory livestock
						(1)Definition of
				nonambulatory livestockIn this subsection, the term
				nonambulatory livestock means any amenable species that will not
				stand and walk unassisted.
						(2)ProhibitionIt
				shall be a violation of this Act for an establishment—
							(A)to slaughter any
				nonambulatory livestock or to prepare any carcass or part of a carcass, or meat
				or meat food product, from any nonambulatory livestock, for use as human food;
				or
							(B)to fail to comply
				with Public Law 85–765 (commonly known as the Humane Methods of
				Slaughter Act of 1958) (7 U.S.C. 1901 et seq.) (including regulations
				promulgated under that Act), for the treatment and slaughter of
				livestock.
							(3)PenaltiesIn
				addition to any other penalties imposed under this Act or any other provision
				of law for a violation described in paragraph (2), the Secretary shall, with
				respect to any establishment that commits a violation described in that
				paragraph—
							(A)for the first
				violation, impose a civil penalty based on a percentage of the gross income of
				the establishment, as determined by the Secretary by regulation so that the
				same percentage applies to all establishments, with amounts collected retained
				by the Food and Safety Inspection Service, to be available without
				appropriation or fiscal year limitation;
							(B)for the second
				violation, suspend inspection service under title I for a period of 1 year;
				and
							(C)for the third violation, permanently
				withdraw inspection service under title
				I.
							.
			3.Regulations
			(a)In
			 generalNot later than 60
			 days after the date of enactment of this Act, in order to improve voluntary
			 food recall and public notification procedures in the event of a meat or
			 poultry recall by the Secretary, the Secretary shall promulgate final
			 regulations that provide for public disclosure of a comprehensive list of
			 establishments at which recalled meat or poultry is known to be available to
			 the public for consumption or sale.
			(b)ProcedureThe
			 promulgation of the regulations described in subsection (a) shall be made
			 without regard to—
				(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
				(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
				(3)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
				(c)Congressional
			 review of agency rulemakingIn carrying out this section, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
			
